El Juez PresideNte Sr. HerNÁNDez,
emitió la opinión del tribunal.
En juicio seguido ante la Corte de Distrito de Humacao por Francisco, ■ Poncio y Julio Buxó y Pérez, contra Francisco Buxó Cabrera, Alejandro Laborde, Luis Recurt y su esposa *191María Frías y Antonio Canbet y Pons, sobre nulidad de expe-diente instruido por el Buxó Cabrera en demanda de autoriza-ción judicial para enajenar bienes de sus hijos los deman-dantes, y sobre nulidad de enajenaciones de finca rústica sub-siguientes a la autorización concedida, dicha corte dictó sen-tencia en 29 de abril del año próximo pasado, desestimando la demanda con costas a los demandantes a virtud de moción de nonsuit declarada con lugar; y contra dicha sentencia inter-puso recurso de apelación la representación de la parte de-mandante sin que tal recurso haya sido resuelto.
Los demandados Alejandro Laborde y Luis. Recurt por medio de su abogado Carlos Travecier, y María Frías y Antonio Canbet por medio de su abogado Jorge Y. Domínguez, presentaron a la corte tres memorandums de costas, mon-tante el de Laborde a 466 dollars 20 centavos, el de Recurt a 457 dollars y el de Caubet y María Frías a 570 dollars; pero esos memorand%ims fueron impugnados por la represen-tación de los demandantes, y la corte inferior resolvió la im-pugnación por orden de Io. de noviembre del año próximo pasado, reduciendo su montante a las sumas de 66 dollars 20 centavos, 57 dollars y 159 dollars, respectivamente, cuya orden termina así:
“Procédase por el secretario de esta corte a hacer efectivos dichos memorandums de costas, de acuerdo con la Sección 339 del Código de Enjuiciamiento Civil, enmendado por la ley de 12 de marzo de 1908. Líbrense las oportunas ordenes y notifíquese a las partes para su debido conocimiento.”
Esa orden ha sido recurridá por los demandantes, quienes en su alegato ante esta Corte Suprema solicitan se anule y deje sin efecto, así como también los memorandums de costas y desembolsos de los demandados, y a ese fin alegan como motivo del recurso, falta de jurisdicción en la corte inferior con infracción de los artículos 7°., número 4°., 297 y 339 del Código de Enjuiciamiento Civil, enmendado por la ley de 12 de marzo de 1908.
*192La única cuestión a disentir y resolver en esta apelación, es si estando pendiente en grado de apelación ante esta Corte Suprema la sentencia en que fue impuesta la condena de cos-tas, tenía jurisdicción la corte inferior para sustanciar el pro-cedimiento relativo a esa condena hasta fijar el montante que debía ser satisfecha por la parte condenada al pago y ordenar su cobro en los términos prevenidos por la ley.
Las reglas para reclamar y hacer efectivas las costas con-cedidas en un pleito o procedimiento, están comprendidas en el artículo 339 del Código de Enjuiciamiento Civil enmendado por la ley de 12 de marzo de 1908.
El texto inglés del apartado Io. de ese artículo difiere del texto español en la parte relativa al modo de computar los diez días que señala para presentar el memorandum de costas, pues el texto inglés ordena que se presente dentro de los dies días después de la sentencia final o decisión (within ten days after the final judgment or decision), mientras que la presen-tación, según el texto español, deberá hacerse dentro de los dies días siguientes al en que se haya heoho firme la sentencia o decisión que haya puesto fin al asunto.
Sentencia firme, según la define el artículo 368 de la antigua ley de Enjuiciamiento Civil, es aquella contra la que no cabe recurso alguno ordinario ni extraordinario, ya por su natura-leza ya por haber sido consentida por las partes. Sentencia, según el artículo 188 del Código de Enjuiciamiento Civil vi-( gente, es la decisión definitiva, (final determination) según el texto inglés, sobre los derechos de las partes en un pleito o procedimiento; y contra una sentencia definitiva (final judgment dice el texto inglés) cabe recurso de apelación, según el artículo 295, sin que, por tanto, pueda entenderse que final judgment sea sentencia firme, como se lee en el texto español del artículo 339 enmendado. Al resolver en mayo 20 de 1909 el caso de Vázquez et al. v. Vázquez et al., 15 Dec. P. R, 293, digimos: “La sentencia o decisión a que dicha ley (la de 12 de marzo de 1908) se refiere, teniendo en cuenta las palabras usadas en el texto inglés, final judgment, y el sentido general *193de la ley, debe ser la sentencia dictada por el tribunal inferior * * ■ *. ‘El contenido entero del capítulo 6°., título 13 del Código de Enjuiciamiento Civil demuestra que la Legislatura al considerar las costas tuvo presente la sentencia que había de dictarse por el tribunal inferior * * V ”
La jurisdicción de los tribunales dimana de la ley; y como la de 12 de marzo de 1908 concedió jurisdicción a las cortes de distrito para conocer del procedimiento para el cobro de costas y no exceptúa el caso en que haya sido ape-lada la sentencia que concede las costas, es claro que no puede negarse jurisdicción a la corte de Humacao para conocer como conoció del procedimiento de que se trata, hasta resolver la impugnación, pero careció de ella en el presente caso para ejecutar su resolución.
El mímero 4o. del artículo 7 del Código de Enjuiciamiento Civil otorga a las cortes poder para hacer cumplir sus sen-tencias, órdenes o providencias en una acción o procedimiento' pendiente ante las mismas, negándoles, en su consecuencia, tal poder cuando la acción o procedimiento pendiere ante otra., corte, y en armonía con ese precepto establece el artículo 297 del mismo Código, que una apelación formalizada, producirá' el efecto de suspender todo procedimiento en la corte inferior-respecto a la sentencia u orden apelada, o a las cuestiones comprendidas en ella. Ambos artículos han sido infringidos por la corte de Humacao, no en cuanto tramitó el procedi-miento sobre cobro de costas hasta llegar a su resolución final determinando el montante que debe cobrarse, sino en cuanto dispone que se proceda por el secretario a hacer efectivas dichas costas de acuerdo con la sección 339 del Código de Enjuiciamiento Civil enmendado por la ley de 12 de marzo de 1908, librándose las oportunas órdenes y notificándose a las partes para su debido conocimiento.
El último apartado del artículo 339 del Código de Enjuicia-miento Civil, según ha quedado enmendado, dice así:
“Cuando no se hubiere impugnado en tiempo un memorandum de *194costas, o cuando hecha la impugnación el tribunal hubiere dictado •resolución definitiva en el asunto, y no se hubiere interpuesto recurso contra la misma, o en caso de haberse interpuesto, se dictare sentencia definitiva de acuerdo con la resolución de dicho recurso, deberá la parte condenada al pago consignar su montante en la secretaría de dicha corte dentro de los cinco días siguientes a la notificación que por el secretario se le haga con tal fin. Si así no lo hiciese, se librará orden de ejecución en la misma forma que para la de una sentencia. Disponiéndose * * *, ’ ’
Los preceptos contenidos en el apartado que dejamos transcrito deben tener aplicación, procurando en caso de apa-rente conflicto con los de los artículos 7 y 297 de la misma ley, conciliar y armonizar unos y otros preceptos.
Repetimos que las cortes de distrito tienen jurisdicción para tramitar el procedimiento relativo a condena de costas concedidas a una parte hasta llegar a dictar resolución defi-nitiva. Esa resolución quedará firme, si no se interpone re-curso contra ella o si se confirma en el caso de haberse ape-lado. Pero ¿cuándo deberá cumplirse o ejecutarse? Si no ha sido apelada la sentencia en que se concedieron las costas <0 *en caso de apelación ha sido confirmada, deberá la parte «condenada al pago consignar su montante en la secretaría de la corte dentro de los cinco días siguientes a la notificación que se le haga con tal fin, librándose orden de ejecución en caso de no verificarse el pago, según previene el artículo 339; pero si la sentencia en que se impusieron las costas ha sido apelada, como en el caso presente, y el recurso está pendiente de decisión, debe esperarse su resultado para proceder al cobro de las costas en los términos expuestos; de lo contrario, se haría efectiva una condena de costas, que forma parte de la sentencia apelada y que puede dejarse sin efecto al resol-verse el recurso.
Una vez decidido ese recurso debe cumplirse y ejecutarse en su caso la orden resolutoria del procedimiento sobre im-pugnación de costas.
Por las razones expuestas, procede revocar la orden que *195dictó la Corte de Distrito de Humacao en Io. de noviembre último, en cnanto ordena se proceda a hacer efectivos los memorandums de costas en la forma en que han sido redu-cidos por dicha corte, y en su lugar se ordene qne para el cobro de dichos memorandums de’ costas se espere el resultado del recurso de apelación interpuesto contra la sentencia de 29 de abril del año próximo pasado, en que se concedieron las costas a la parte demandada, dejando subsistente la orden recurrida en cnanto fija las costas qne deben ser satisfechas.

Resuelto de conformidad.

Jueces concurrentes: Sres. MacLeary, Wolf, del Toro y Aldrey.